7 A.3d 38 (2010)
416 Md. 388
STATE of Maryland
v.
Anissa MADDOX.
No. 96, September Term, 2010.
Court of Appeals of Maryland.
October 25, 2010.
Cathleen C. Brockmeyer, Asst. Atty. Gen. (Douglas F. Gansler, Atty Gen. of Maryland, Baltimore), for petitioner.
Katherine P. Rasin, Assistant Public Defender (Paul B. DeWolfe, Public Defender, Baltimore), for respondent.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 25th day of October, 2010,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for further reconsideration in light of State of Maryland v. Brian Gerard Kanavy, Shadi Sabbagh, Dennis Harding, Mark Richard Sainato and Jason Willie Robinson, 416 Md. 1, 4 A.3d 991 (2010). Costs in this Court and in the Court of Special Appeals to be paid by Respondent.